Title: To George Washington from Nathaniel Ramsay, 18 August 1797
From: Ramsay, Nathaniel
To: Washington, George



Sir
August 18th 1797

The letter which accompanis this was wrote yesterday before your Cart had returned from Mr Gough’s. The Calf which was drove in from his House was so very much fatigued and his feet appeared so sore that I have recomme[n]ded it to Mr Anderson to give it one days rest, and its being in the same pasture with the

other one will make them somewhat acquainted, and perhaps drive better together. The Eastern Shore Calf will I expect perform the Journey without any inconveniency. The other Just coming from such abundance of Milk will I expect be more effected. There is great difference you will perceive in their Seize and weight a Certificate of which Mr Anderson carries with him, but I apprehend there will not be the same difference three month hence should you have the Curiosity to weigh them. The small one has not fell off the least since he came here but on the contrary has improved, altho’ has, or would, eat nothing but Grass. I send you some of the latest papers one of which has your Advertisement insirted in it. I am &c. &c. &c.

Nat. Ramsay

